Citation Nr: 1525819	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  04-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2008, the Board denied the issues currently on appeal, and the Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted a Joint Motion for Remand, which set aside the October 2008 Board decision and remanded it to the Board for further adjudication consistent with the Joint Motion.  In November 2009 and August 2011, the Board remanded the claims for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to appellate review.

In March 2013 the Veteran was afforded a VA knee examination by a physician, as requested by the Board in its August 2011 remand.  The physician included in the Veteran's right knee diagnoses a history of knee sprain in 1967 with no residual and no recurrence, osteoarthritis, partial meniscectomy, and partial anterior cruciate ligament (ACL) tear.  She acknowledged the Veteran's report of falling down a set   of stairs in service in November 1966 after his right knee "popped," as well as his subsequent complaint of instability in March 1967 and a finding of swelling the following month.  She also acknowledged that a May 1967 medical examination report noted that the Veteran sprained his right knee in November 1966, that it was treated, and that it was still mildly symptomatic, and that a February 1968 medical examination report documented occasional discomfort in the right knee, with no complications or sequelae.  However, the examiner opined it was less likely as not that any current right knee disability arose during service or was related to an event or injury in service.  She pointed out that an April 1967 orthopedic evaluation found the Veteran's right knee ligaments were stable, and that an x-ray study conducted several days later, after swelling was documented, did not show "any definite osseous nor  soft tissue abnormality."  The examiner explained that there was no documentation   to support chronicity of the Veteran's in-service knee sprain.  She also stated that medical literature does not support that a knee sprain can cause osteoarthritis or degenerative joint disease of the knee, and that there was no documentation in service to support that the Veteran had a meniscal tear in service.  She noted that when the Veteran was treated for what was deemed a meniscal injury and partial ACL tear in 2003, he reported that he had been experiencing right knee pain for approximately one to two years.  She concluded, therefore, that those injuries likely occurred within that time period.

The Board notes that although the Veteran described a one to two year history of right knee pain in September 2003, he also denied any accident or injury leading to that pain.  In addition, during a March 2004 orthopedic examination, he described persistent knee pain for two years, but also pain in his knees "on and off for a long period of time."  The Board further notes that the operation report from the Veteran's September 2003 right knee arthroscopy indicated that all of his ligaments were grossly stable, but that he had both medial and lateral meniscus tears.  Finally, the Board notes that it is unclear from the service treatment records associated with the claims file whether a meniscus injury of the right knee was specifically considered.  In view of the foregoing, the Board finds that an additional opinion that addresses whether the symptoms the Veteran experienced in service and has reported experiencing since are related to the right knee conditions first identified by MRI     in June 2003 would aid in adjudication of the claim.

Regarding the claim for service connection for a low back disability, as the Board has previously noted, the evidence of record contains some indication that the Veteran's right knee condition may have exacerbated his current back disability.  Accordingly, the back claim is inextricably intertwined with the claim for service connection for a right knee disability and must be deferred pending resolution of that claim.

Finally, the AOJ sent a letter to the Veteran in October 2012 informing him that it had received a response from Keller Army Community Hospital in West Point, New York, which stated that a signed release form from the Veteran was required to release any records.  The AOJ enclosed the release form, and asked the Veteran to complete and return it so that any available records could be obtained from the hospital.  The Veteran failed to respond.  The Board points out that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the claims are again being remanded for other reasons, the Veteran should be afforded another opportunity to submit the authorization form that was previously requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release form authorizing VA to obtain any available records from Keller Army Community Hospital.  If the necessary release is obtained, request all relevant records from that facility.  If any requested records are unavailable, the Veteran and his attorney should be notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the claims file to an orthopedic specialist for review.  If he or she determines that an examination or any tests are necessary to render the opinion, such should be scheduled.

Following review of the claims file, the specialist should provide an opinion as to whether any knee disorder diagnosed during the claim period, including the meniscus tears and other conditions identified during the Veteran's September 2003 right knee surgery, are at least as likely as not (50 percent probability or greater) related to an in-service event or injury, to include a November 1966 right knee sprain, the right knee instability noted in March 1967, the pain and swelling documented in April 1967, and the "mild" and "occasional" right knee symptoms described thereafter.  The specialist should explain the medical basis for all conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

